DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
 
Response to Amendment

Claims 1, 3-9 and 15-20 are currently pending in the application.  Claims 8-9 and 20 are withdrawn.  The rejections of record from the office action dated 05 April 2022 not repeated herein have been withdrawn.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0256695, hereinafter “Liu”) in view of Dou et al. (US 2016/0347939, hereinafter “Dou”).
In regard to claim 1, Liu discloses a polymer composition comprising a base resin that includes a first high molecular weight component, a low molecular weight component, and a second high molecular weight component [abstract]. The low molecular weight component (A2) comprises 30 to 70 wt% of the base composition [0040]. The molecular weight of the component is at least 20,000 g/mol and at most 70,000 g/mol [0046]. The high molecular weight component (A1) comprises 2 to 25 wt% of the base resin [0031]. The weight average is at least 310,000 g/mol and at most 800,000 g/mol [0033-0034]. The second high molecular weight component (A3) comprises 25 to 60 wt% in the base resin [0047]. The weight average is at least 310,000 to 1,000,000 g/mol [0054-0055]. The density of the first high molecular weight polyethylene is 910 kg/m3 to 940 kg/ m3[0032] and the density of the second high molecular weight polyethylene is 936 kg/m3 [Table 1]. The molecular weight distribution of the composition is equal to or greater than 20 [0062]. The examiner would like to note that the applicant states that the polydispersity index is measured by Mw/Mn (pg. 12). In a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05.
Liu discloses that the low molecular weight component (A2) comprises 45 to 60 wt% of the base composition (i.e. overlapping 44 to 50) ([0040]), the first high molecular weight polyethylene comprises 5 to 18 wt% of the base resin (i.e. overlapping 10 to 15) ([0031]), and that the second high molecular weight polyethylene comprises 32 to 45 wt% (i.e. overlapping 39 to 45) ([0047]).
Liu discloses that the low molecular weight component may be a homopolymer ([0028]) and that the comonomers used for the high molecular weight components may be the same and may be 1-butene ([0030]).
Liu is silent with regard to the component (A1) having a MI2of 500 to 1,000 g/10 min. 
Dou discloses a blend of bimodal polyethylene with ultra high molecular weight polyethylene and a low molecular weight component [0044-0047]. The LMW component has a MFR2 of at least 100 g/10 min [0044].
Liu and Dou both disclose a multimodal composition that comprises a HMW component and a LMW component. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the LMW component with a MFR2 of at least 100 g/10 min [0044] as disclosed in Dou for the LMW component of Liu motivated by the expectation of forming a multimodal composition that has good processability [Dou 0004].
In regard to claim 3, Liu discloses that the weight average molecular weight is preferably less than 350,000 g/mol.
In regard to claim 4, Liu discloses that the number average molecular weight of the composition is higher than 5000 g/mol but less than 20,000 g/mol [0059].
In regard to claim 5, Liu discloses that the composition has a Z average molecular weight higher than 1,100,000 g/mol but less than 2,200,000 g/mol [0060].
In regard to claim 6, Liu discloses that the density of the composition has a range of 940 to 960 kg/m3 [0048]. 
In regard to claim 7, Liu is silent with regard to the composition having a MI2 from 0.03 to 0.08 g/10 min. The claimed property is deemed to be inherent to the structure in the prior art since the Liu reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 15, Liu discloses that the molecular weight distribution of the composition is equal to or greater than 20 [0062]. The examiner would like to note that the applicant states that the polydispersity index is measured by Mw/Mn (pg. 12). In a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05.
In regard to claim 16, Liu discloses that the weight average molecular weight is from 150,000 g/mol to at least 200,000 g/mol [0058].
In regard to claim 17, Liu disclose that the number average molecular weight is from 5000 g/mol to less than 20,000 g/mol [0059].
In regard to claim 18, Liu discloses that the Z average molecular weight is higher than 1100000 g/mol and less than 2200000 g/mol [0060].
In regard to claim 19, Liu disclose that the density is equal to or more than 945 kg/m3 [0056].

Response to Arguments

Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive. 
The applicant argues that the instant invention provides unexpected results.
In response, the examiner, respectfully, disagrees. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d). The applicant’s specification provides inventive example E1 and inventive example E2 [Table 1].  The applicant discloses in the specification that when too much UHMW is incorporated into the composition the mechanical properties of the film are significantly impacted [pg. 19]. 
While applicant has amended the claims to recite that the first and second high molecular weight polyethylenes are copolymers of ethylene and 1-butene, the claim recites “a first high molecular weight polyethylene…or a first ultra high molecular weight polyethylene” and “a second high molecular weight polyethylene…or a second ultra high molecular weight polyethylene”.  Given the alternative language, the data presented remains not commensurate in scope with the scope of the claims because the inventive examples polymerize the ethylene with 1-butene [Table 1]. 
Regarding the Mw of the LMW polyethylene, first HMW polyethylene, and second HMW polyethylene, applicant calculates these for examples E1 and E2 to cover a range from 49542-53771 for A, 998032-999438 for B and 199713-212888 for C, while the claims broadly recite 20,000 to 90,000 for A, 150,000 to 1,000,000 for B and 150,000 to 1,000,000 for C.  Therefore, the data presented remains not commensurate in scope with the scope of the claims.
Applicant argues that the Declaration of Ms. Arunsri Mattayan asserts that the limitation of the PDI range of 22-24 alone effectively and meaningfully limits the relative amounts of components and the molecular weights of the components in the composition.
Applicants argument is unpersuasive given that the PDI represents Mw/Mn of the entire composition and therefore does not effectively narrow the scope of the claims to the instant examples since broad MW ranges are recited for each polyethylene component of the multimodal composition.  The PDI appears to be a ratio of Mw/Mn.  Therefore, it does not limit the specific Mw of the components.
Applicant argues that the Declaration of Ms. Arunsri Mattayan asserts that the results obtained for the inventive examples are representative of the claim scope as a whole.
Applicant’s argument is unpersuasive because it amounts to merely a conclusory statement.  Two examples do not provide support for the entire scope of the claims because the claims broadly recite a multimodal composition with 3 polyethylene components each having a broad range of Mw.  
The data is also not commensurate in scope with the claims because the results are provided for a film having a thickness of 45 µm, while the claims are directed to a composition.  It appears that components B and C of the instant examples are high molecular weight, while the claims broadly recite high or ultra high molecular weight.
For the above reasons, examiner maintains that the data presented is not commensurate in scope with the instant claims and therefore not persuasive to overcome the rejections of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782